Citation Nr: 0815771	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-29 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than June 25, 2002, 
for the grant of entitlement to a total disability rating 
based upon individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1975 to December 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision rendered by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to a total disability rating based upon 
individual unemployability (TDIU), effective from June 25, 
2002.  The veteran disagrees with the effective date 
assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After reviewing the record, the Board finds that further 
action on the part of the RO is needed in this case.  In this 
regard, the Board notes that in the April 2008 Informal 
Hearing Presentation, the appellant's representative 
attempted to raise a claim of clear and unmistakable error 
(CUE) in a December 1990 RO rating decision.  The December 
1990 rating decision awarded service connection for the 
cervical spine disability and assigned a 30 percent 
disability evaluation.  The veteran's representative argues 
that because of error in that decision, the veteran was not 
granted a TDIU.  The representative requests that this raised 
issue be referred back to the agency of original jurisdiction 
for adjudication.

This matter has not been addressed by the RO in the first 
instance.  While the RO, in its September 2004 rating action, 
discussed whether there was CUE in a June 2002 determination 
which granted a total rating by reason of individual 
unemployability, the agency of original jurisdiction (AOJ) 
did not specifically adjudicate the matter of CUE in the 
December 1990 decision.  

The CUE claim raised by the veteran is inextricably 
intertwined with the instant earlier effective date claim.  
Accordingly, adjudication of the earlier effective date claim 
must be deferred pending RO adjudication of the CUE claim.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  Thus, the 
clear and unmistakable error claims should not be returned to 
the Board unless they are properly appealed.  See 38 C.F.R. § 
20.200.

The veteran is reminded that CUE is a very specific and rare 
kind of error of fact or of law that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  In essence it 
is undebatable error.  Generally, either the correct facts, 
as they were known at the time, were not before the RO, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).  For a claim of CUE to be reasonably 
raised, the claimant must provide some degree of specificity 
as to what the alleged error is, and, unless it is the kind 
of error that, if true, would be CUE on its face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error.  Eddy v. 
Brown, 9 Vet. App. 52, 57 (1996), citing to Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).

The case is remanded so that the RO may first adjudicate the 
appellant's claim for CUE, as articulated by the appellant's 
representative in April 2008.

Accordingly, the case is REMANDED for the following action:

1.  The RO must adjudicate in a rating 
decision whether the December 1990 rating 
decision which granted service connection 
for the cervical spine disability with a 
disability evaluation of 30 percent, was 
clearly and unmistakable erroneous.  

Thereafter, the RO must provide the 
appellant appropriate notice of the 
decision made and, if appropriate, his 
appellate rights, to include what action 
he must take to perfect an appeal to any 
adverse rating which may conclude that the 
December 1990 rating decision was not 
clearly and unmistakably erroneous.  This 
issue should only be returned to the Board 
if properly appealed in accordance with 38 
C.F.R. §§ 20.200, 20.302.

2.  If any benefits sought for which a 
timely appeal has been perfected remain 
denied, the RO must furnish to the veteran 
and his representative a supplemental 
statement of case, and afford them the 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



